        Case 7:20-cv-00224-WLS Document 151 Filed 08/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

YANIRA YESENIA OLDAKER, et al.,                 :
                                                :
         Petitioners-Plaintiffs,                :
                                                :     CASE NO.: 7:20-CV-00224 (WLS)
v.                                              :
                                                :
TAE D. JOHNSON, et al.,                         :
                                                :
         Respondents-Defendants.                :
                                                :
                                           ORDER
       Because this case was filed as a petition for writ of habeas corpus, it was referred to a
U.S. Magistrate Judge consistent with this Court’s rules and practices. Since then, a 160-page
“Consolidated Amended Petition for Writ of Habeas Corpus and Class Action Complaint for
Declaratory and Injunctive Relief and for Damages” was filed naming thirteen Petitioners-
Plaintiffs. (Doc. 54.) Thus, this action is a hybrid habeas corpus/civil action that is properly
resolved in the first instance by the undersigned district court judge. Furthermore, Petitioners-
Plaintiffs have now paid the $402 filing fee. (See docket.) Accordingly, the Clerk of Court is
DIRECTED to unrefer this case and its motions from Judge Hyles and submit all pending
motions to the undersigned judge. The Court retains the authority to refer appropriate matters
to the magistrate judge for a report and recommendation.


       SO ORDERED, this 2nd day of August 2021.
                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                               1
